                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JABARI REGAINS,

                       Petitioner,               Case No. 2:19-cv-10573
                                                 Hon. Denise Page Hood
v.

CONNIE HORTON,

                  Respondent.
___________________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY, (3) AND
     DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

     This is a habeas case filed by a Michigan prisoner under 28 U.S.C. §

2254. Petitioner Jabari Regains was convicted after a jury trial in the Wayne

Circuit Court of first-degree murder, MICH. COMP. LAWS § 750.316(1)(b),

first-degree home invasion, MICH. COMP. LAWS § 750.110a, armed robbery,

MICH. COMP. LAWS § 750.529, felon in possession of a firearm, MICH. COMP.

LAWS § 750.224f, and possession of a firearm during the commission of a

felony. MICH. COMP. LAWS § 750.227b. Petitioner was sentenced to life

imprisonment for the murder conviction and lesser terms for the other

offenses.

     The petition raises two claims: (1) Petitioner’s trial was rendered

fundamental unfair by the admission of gruesome photographs depicting the
crime scene, the victim’s naked body, and the autopsy, and (2) insufficient

evidence was admitted at trial to establish Petitioner’s identity as one of the

perpetrators of the crimes.

      The Court will deny the petition because Petitioner’s claims are without

merit. The Court will also deny a certificate of appealability, and it will deny

permission to appeal in forma pauperis.

                                I. Background

      The Michigan Court of Appeals summarized the facts surrounding

Petitioner’s jury trial:

             Defendants’ convictions arose from the robbery and
      shooting death of William Fultz inside the Detroit apartment of
      Johnnie Mae Parrott, where Fultz had been living. The
      prosecutor’s theory at trial was that the defendants were aided by
      Fultz’s friend, Sharnethia Wells, who visited Parrott’s apartment
      on the night of December 28, 2014, and engaged in sexual
      relations with Fultz. Wells pleaded guilty to second-degree
      murder, MICH. COMP. LAWS § 750.317, in exchange for her
      testimony against defendants at trial.

             Wells testified that she helped arrange for defendants to rob
      Fultz. At some point during the night of December 28, 2014, Wells
      left Parrott’s apartment, but left the doors to the apartment and the
      building open or unlocked, enabling defendants to enter. Parrott
      testified that she woke up and discovered two men in her
      apartment, whom she was unable to identify at trial. One of the
      men pointed a gun at her and told her to be quiet. Fultz came out
      of his bedroom and asked the men what they wanted. The second
      man began going through Fultz’s bedroom. Fultz charged at one
      of the men, and Parrott ran out of the apartment. As Parrott ran,

                                       2
      she heard multiple gunshots. Parrott ran to another apartment and
      saw the two suspects leave her apartment, run to a car, and
      leave. When Parrott returned to her apartment, she searched for
      Fultz and eventually discovered his body in the basement of the
      building. He had received two gunshot wounds that caused his
      death.

People v. Coleman, 2017 WL 3090573, at *1 (Mich. Ct. App. Jul. 20, 2017).

      Following his conviction and sentence, Petitioner filed a claim of appeal

in the Michigan Court of Appeals. His appellate counsel filed a brief on appeal

that raised what now form his two habeas claims. The Michigan Court of

Appeals rejected the claims and affirmed Petitioner’s conviction in an

unpublished opinion. Id.

      Petitioner subsequently filed an application for leave to appeal in the

Michigan Supreme Court, raising the same claims he raised in the Michigan

Court of Appeals. The Michigan Supreme Court denied the application

because it was not persuaded that the questions presented should be

reviewed by the Court. People v. Regains, 906 N.W.2d 790 (Mich. 2018)

(Table).

                           II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional

claims raised by a state prisoner in a habeas action if the claims were

adjudicated on the merits by the state courts. Relief is barred under this

                                       3
section unless the state court adjudication was “contrary to” or resulted in an

“unreasonable application of” clearly established Supreme Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from

a decision of [the Supreme] Court and nevertheless arrives at a result different

from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per

curiam), quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

      “[T]he ‘unreasonable application’ prong of the statute permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that

principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510,

520 (2003), quoting Williams, 529 U.S. at 413.

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness

of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011),

quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). “Section 2254(d)

reflects the view that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, not a substitute for ordinary error


                                         4
correction through appeal. . . . As a condition for obtaining habeas corpus

from a federal court, a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification

that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103

(internal quotation omitted).

                                 III. Analysis

I. Admission of Gruesome Photographs

      Petitioner’s first claim asserts that the trial court erred in allowing the

prosecutor to admit photographs of the victim’s body, the crime scene, and

the autopsy. Petitioner asserts that because the case hinged on identification

of the defendants and not whether the crimes had been committed, the

prejudicial impact of the admission of the gruesome photographs was far

greater than any probative value they added to the trial. The Michigan Court

of Appeals found that the photographs were properly admitted. Coleman,

2017 WL 3090573, at *3-4.

      To the extent Petitioner continues to claim that admission of the

photographs violated state evidentiary rules or denied him due process, the

claims lack merit. The extraordinary remedy of habeas corpus lies only for a



                                       5
violation of the Constitution. 28 U.S.C. § 2254(a). As the Supreme Court

explained in Estelle v. McGuire, 502 U.S. 62 (1991), an inquiry whether

evidence was properly admitted or improperly excluded under state law “is no

part of the federal court’s habeas review of a state conviction [for] it is not the

province of a federal habeas court to re-examine state-court determinations

on state-law questions.” Id. at 67-68. The Court may not grant the writ of

habeas corpus on the basis of a perceived error of state law. Pulley v. Harris,

465 U.S. 37, 41 (1984).

      In any event, no clearly established Supreme Court law prohibits the

introduction of such photographs at a murder trial. See e.g. Franklin v.

Bradshaw, 695 F.3d 439, 456-57 (6th Cir. 2012)(state court’s determination,

that petitioner’s right to fair trial was not denied by admission of 18 gruesome

autopsy photographs of his victims that were shown to jurors on large

projector screen during trial for aggravated arson, aggravated robbery, and

aggravated murder, was not contrary to clearly established federal law). In

particular, the introduction of graphic or gruesome photographs of a murder

victim does not entitle a petitioner to habeas relief where there is some

legitimate evidentiary purpose for the photographs’ admission. See e.g., Biros

v. Bagley, 422 F.3d 379, 391 (6th Cir. 2005)(upholding the admission of



                                        6
photographs depicting a victim’s severed head, severed breast, and severed

body parts placed near the victim’s torso; the photos were highly probative of

the prosecutor’s claim that the petitioner beat the victim severely and

meticulously dissected her body); Frazier v. Huffman, 343 F.3d 780, 789 (6th

Cir. 2003)(finding acceptable the admission of multiple photographs of the

victim used by the coroner to illustrate the nature of the encounter preceding

the victim's death); Cooey v. Coyle, 289 F.3d 882, 893 (6th Cir.

2002)(observing that “although the photographs were gruesome, they were

highly probative”). Whether Petitioner chose to contest the elements of the

offenses or not, the prosecutor was still required to present evidence proving

beyond a reasonable doubt the elements of the charged offenses.

Photographs of the victim’s condition were relevant to prove the elements

regarding Petitioner’s intent.

      Accordingly, Petitioner’s first claim does not present a basis for granting

habeas relief.

II. Sufficiency of the Evidence

      Petitioner’s next claim asserts that insufficient evidence was presented

to prove beyond a reasonable doubt his identity as one of the perpetrators of




                                       7
the crime. After reciting the controlling constitutional standard, the Michigan

Court of Appeals rejected the claim on the merits:

            Parrott’s testimony indicated that two men were involved in
      the offense, one of whom pointed a gun at her during the offense.
      Although Parrott was not able to identify the assailants, Wells
      expressly identified the robbers as defendants Coleman and
      Regains. Wells testified that she was with Coleman and Regains
      before the robbery, told defendants that Fultz had money, and
      helped plan the robbery. Wells testified, “I set up the murder.”
      Wells testified that when she left the apartment, she left the
      apartment doors unsecured, thereby allowing Coleman and
      Regains to gain entry into the apartment. Parrott’s testimony
      corroborated that Wells was at the apartment shortly before the
      robbery. The evidence was sufficient to permit the jury to find
      beyond a reasonable doubt that Coleman and Regains were the
      two men who broke into Parrott's apartment and murdered Fultz.

             Defendants argue that the testimony of Wells and Parrott
      was not credible because they admitted to consuming drugs or
      alcohol on the night of the offense, and Wells had a motive to
      falsify her testimony to obtain the benefit of a favorable plea
      agreement, which allowed her to avoid a potential life sentence.
      However, the credibility of witness testimony is for the jury to
      resolve and this Court does not resolve it anew. Dunigan, 299
      Mich. App. at 582; Williams, 268 Mich. App. at 419. In any event,
      we note that Parrott testified that she “barely touched” the crack
      cocaine offered by Wells that night, and she denied being “high”
      at the time of the offense. In addition, Wells testified that she had
      a high tolerance for alcohol, and she denied using any drugs
      before she went to see Fultz at Parrot's apartment that night.

             Further, Parrott’s and Wells’s accounts were consistent, and
      they were corroborated by other evidence. Wells and Parrot both
      testified about Wells's visits to Parrott's apartment on the night of
      the robbery. Wells testified that she used her cellular telephone to
      communicate with Coleman and Regains on the night of the

                                       8
      robbery, Parrott testified that she saw Wells using her cellular
      telephone while she was at the apartment before the robbery, and
      cellular telephone records corroborated that Wells communicated
      with both Coleman and Regains that night. Coleman’s
      involvement in the offense was further supported by the testimony
      of Deandre Driver and Deshawn Leath, each of whom testified
      that Coleman made statements to them in which Coleman
      admitted his involvement in an offense similar to that described by
      Wells. Leath testified that Coleman admitted shooting a man
      during the offense and that items taken were “a few 8 balls,
      couple ounces of weed, and some money.”

            In addition, Wells testified that both defendants retrieved
      guns from underneath the hood of a car before the two
      defendants went into the apartment building. Testing of the two
      bullet fragments recovered from Fultz’s body indicated that the
      bullets were fired by two different weapons. This evidence allowed
      the jury to infer that both defendants were armed during the
      offense and that each defendant shot Fultz.

           The prosecution presented sufficient evidence to establish
      defendants' guilt of the charged crimes beyond a reasonable
      doubt.

Coleman, 2017 WL 3090573, at *2–3 (footnotes omitted).

      The decision of the state court was reasonable. “[T]he Due Process

Clause protects the accused against conviction except upon proof beyond a

reasonable doubt of every fact necessary to constitute the crime with which

he is charged.” In Re Winship, 397 U.S. 358, 364 (1970). But the critical

inquiry on review of the sufficiency of the evidence to support a criminal

conviction is, “whether the record evidence could reasonably support a finding



                                      9
of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318

(1979). This inquiry, however, does not require a court to “ask itself whether

it believes that the evidence at the trial established guilt beyond a reasonable

doubt.” Instead, the relevant question is whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.

Id. at 318-19 (internal citation and footnote omitted)(emphasis in the original).

      A federal habeas court may not overturn a state court decision that

rejects a sufficiency of the evidence claim merely because the federal court

disagrees with the state court's resolution of that claim. Instead, a federal

court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See Cavazos

v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can sometimes

disagree, the inevitable consequence of this settled law is that judges will

sometimes encounter convictions that they believe to be mistaken, but that

they must nonetheless uphold.” Id. For a federal habeas court reviewing a

state court conviction, “the only question under Jackson is whether that finding

was so insupportable as to fall below the threshold of bare rationality.”

Coleman v. Johnson, 566 U.S. 650, 656 (2012). A state court’s determination



                                       10
that the evidence does not fall below that threshold is entitled to “considerable

deference under [the] AEDPA.” Id.

      Petitioner’s argument boils down to a challenge to Wells’ credibility

based on her plea deal. Nevertheless, if the jury chose to accept Wells’

testimony as true, it could have found beyond a reasonable doubt that

Petitioner was guilty of the charged offenses. On habeas review, a federal

court does not reweigh the evidence or redetermine the credibility of the

witnesses whose demeanor was observed at trial. Marshall v. Lonberger, 459

U.S. 422, 434 (1983). It is the province of the factfinder to weigh the probative

value of the evidence and resolve any conflicts in testimony. Neal v. Morris,

972 F.2d 675, 679 (6th Cir. 1992). A habeas court therefore must defer to the

fact finder for its assessment of the credibility of witnesses. Matthews v.

Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003). Petitioner’s sufficiency of the

evidence claim is therefore without merit.

      As neither of Petitioner’s claims merit relief, the petition is denied.

                       IV. Certificate of Appealability

      A certificate of appealability will be denied because Petitioner has failed

to demonstrate a substantial showing of the denial of a constitutional right with




                                       11
respect to any of his claims. 28 U.S.C. § 2253(c)(2) and (3); In re Certificates

of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

      The Court will deny permission to appeal in forma pauperis because an

appeal of this decision could not be taken in good faith. 28 U.S.C. §

1915(a)(3).

                                V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3)

DENIES permission to appeal in forma pauperis.

      SO ORDERED.

                              s/Denise Page Hood
                              DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE
Dated: November 27, 2019




                                      12
